Citation Nr: 1127105	
Decision Date: 07/20/11    Archive Date: 07/29/11

DOCKET NO.  07-36 931	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss.

2. Entitlement to service connection for depression.

3. Entitlement to service connection for left knee disorder.

4. Entitlement to service connection for a left hip disorder, to include as secondary to a left knee disorder.

5. Entitlement to service connection for a lower back disorder, to include as secondary to a left knee disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Timothy D. Rudy, Counsel


INTRODUCTION

The Veteran served on active duty from April 1988 to December 1992 with three months and two days of unverified prior active service in the National Guard.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

In June 2009, the Veteran testified during a Board hearing held at the RO before the undersigned Acting Veterans Law Judge.  A copy of the transcript of that hearing is of record.  Subsequently, the Board remanded this matter for further development in a March 2010 decision.


FINDINGS OF FACT

1.  The evidence of record does not show that the Veteran has a current bilateral hearing loss disability as defined by VA regulations.

2.  Resolving all doubt in the Veteran's favor, the evidence shows that his depression is most likely related to his period of active service.

3.  The evidence of record does not indicate that any left knee disorder, currently diagnosed as degenerative joint disease of the left knee joint, is etiologically related to the Veteran's period of active service or to any incidents therein (to include presumptively).

4.  The evidence of record does not indicate that any left hip disorder, currently diagnosed as degenerative joint disease of the left hip joint, is etiologically related to the Veteran's period of active service or to any incidents therein (to include presumptively), nor proximately due to, the result of or chronically aggravated by a left knee disorder.

5.  The evidence of record does not show that the Veteran has a current lower back disability.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated by active service, nor may service incurrence of sensorineural hearing loss be presumed.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.385 (2010).

2.  The criteria for entitlement to service connection for depression have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303 (2010).

3.  A left knee disorder, diagnosed as degenerative joint disease of the left knee joint, was not incurred in or aggravated by active service, nor may service incurrence of arthritis be presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2010).


4.  A left hip disorder, diagnosed as degenerative joint disease of the left hip joint, was not incurred in or aggravated by active service, nor may service incurrence of arthritis be presumed, and was not proximately due to, the result of, or chronically aggravated by a service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2010).

5.  A lower back disorder was not incurred in or aggravated by active service, nor may service incurrence of arthritis be presumed, and was not proximately due to, the result of, or chronically aggravated by a service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The provisions of the VCAA, codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) and as interpreted by the United States Court of Appeals for Veterans Claims (the Court), have been fulfilled by information provided to the Veteran in letters from the RO dated in April 2007, May 2007, and April 2010.  These letters notified the Veteran of VA's responsibilities in obtaining information to assist the Veteran in completing his claims, and identified the Veteran's duties in obtaining information and evidence to substantiate his claims.  (See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 20 Vet. App. 473 (2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006)).



The Court in Dingess/Hartman found that the VCAA notice requirements applied to all elements of a claim.  An additional notice as to disability ratings and effective dates was provided in the April 2007 correspondence.

In any event, the Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  In view of the above, the Board finds that the notice requirements pertinent to the issues on appeal have been met.

The duty to assist also has been fulfilled in this case as VA and private medical records were requested or obtained and the Veteran was provided with VA examinations for his claims.  The Board notes that on remand, the RO requested the Veteran to complete and sign a VA Form 21-4138 (Statement in Support of Claim) in order to obtain private medical records related to his reported left knee surgery in 1994, which had not been previously secured.  The Veteran responded that previously he had provided VA and his representative with all the information that he had.  The Court has held that VA's "duty to assist is not always a one-way street."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  If a Veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining relevant evidence.  

Additionally, the Board finds there has been substantial compliance with its March 2010 remand directives.  The Board notes that the Court has recently noted that "only substantial compliance with the terms of the Board's engagement letter would be required, not strict compliance."  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall (Stegall v. West, 11 Vet. App. 268) violation when the examiner made the ultimate determination required by the Board's remand.)  Therefore, in light of the foregoing, the Board will proceed to review and decide the claim based on the evidence that is of record consistent with 38 C.F.R. § 3.655 (2010).
As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).  Importantly, the Board notes that the Veteran is represented in this appeal.  See Overton v. Nicholson, 20 Vet. App. 427, 438 (2006).  The Veteran has submitted argument and evidence in support of the appeal.  Based on the foregoing, the Board finds that the Veteran has had a meaningful opportunity to participate in the adjudication of his claims such that the essential fairness of the adjudication is not affected.

II.  The Merits of the Claims

Governing Laws and Regulations

Service connection may be granted for a disability resulting from personal injury suffered or disease contracted in line of duty or for aggravation of preexisting injury suffered or disease contracted in line of duty.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2010).

VA regulations provide that where a veteran served 90 days or more of continuous, active military service during a period of war or after January 1, 1947, and certain chronic diseases, including sensorineural hearing loss, psychosis, and arthritis, become manifest to a degree of 10 percent within one year from date of termination of service, such disease shall be presumed to have been incurred in service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).

In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).  For the showing of chronic disease in service, there are required a combination of manifestations sufficient to identify a disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word chronic.  Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic or when the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).

Generally, in order to prevail on the issue of service connection on the merits, there must be medical evidence of (1) a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  The United States Court of Appeals for the Federal Circuit has held that a veteran seeking disability benefits must establish the existence of a disability and a connection between service and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

The law provides that secondary service connection shall be awarded when a disability is "proximately due to or the result of a service-connected disease or injury."  38 C.F.R. § 3.310(a).  See Libertine v. Brown, 9 Vet. App. 521, 522 (1996); Harder v. Brown, 5 Vet. App. 183, 187 (1993).  Additional disability resulting from the aggravation of a non-service-connected condition by a service-connected condition is also compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 7 Vet. App. 439, 448 (en banc).  Establishing service connection on a secondary basis therefore requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service connected disability.  Id.

When a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence, which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

A.  Bilateral Hearing Loss

The Veteran seeks service connection for bilateral hearing loss as a result of his military service.  He essentially contends that he was exposed to noise while on active duty as an infantryman and that any current hearing loss is attributable to that acoustic trauma.  

The determination of whether a veteran has a current hearing loss "disability" is governed by 38 C.F.R. § 3.385, which states that hearing loss will be considered to be a disability for VA purposes when the threshold level in any of the frequencies 500, 1000, 2000, 3000 and 4000 Hertz (Hz) is 40 decibels or greater; or the thresholds for at least three of these frequencies are 26 decibels or greater; or speech recognition scores are less than 94 percent.  38 C.F.R. § 3.385.  "[W]hen audiometric test results at a veteran's separation from service do not meet the regulatory requirements for establishing a 'disability' at that time, he or she may nevertheless establish service connection for a current hearing disability by submitting evidence that the current disability is causally related to service."  Hensley v. Brown, 5 Vet. App. 155, 160 (1993).

The threshold for normal hearing is from 0 to 20 decibels and higher threshold levels indicate some degree of hearing loss.  Id. at 157.  The regulations set forth in 38 C.F.R. § 3.385 operate only to establish when a hearing loss can be service connected.  Id. at 159.  It was also found that, regardless of when the criteria of 38 C.F.R. § 3.385 are met, a determination must be made as to whether the hearing loss was incurred in or aggravated by service.

The Veteran's DD Form 214 is negative for any indication that the Veteran received any awards or decorations indicative of participation in combat, though it notes he received a sharpshooter marksmanship badge for the M-16 rifle.  

His service treatment records are negative for a report or diagnosis of a bilateral hearing disability during service.  Several audiograms during service show normal hearing pursuant to VA regulations.  However, an audiogram dated in May 1990 reveals audiogram findings, in pure tone thresholds, in decibels, were as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
30
30
20
20
20
LEFT
        30
30
25
25
15

No service audiogram since May 1990 repeated those measurements; they showed only normal hearing.  In addition, a May 1990 service treatment record indicated that the Veteran had failed to show for a complaint of ear aches and hearing loss.  A March 1992 service treatment record noted a Eustachian tube dysfunction.  

Audiogram findings during the Veteran's September 1992 discharge examination, in pure tone thresholds, in decibels, were as follows: 






HERTZ



500
1000
2000
3000
4000
RIGHT
25
20
10
15
15
LEFT
       25
20
15
15
 5

In his contemporaneous report of medical history, the Veteran checked the "no" box when asked whether he ever had any hearing loss.  No hearing or ear abnormality was noted on the September 1992 discharge examination.

Post-service, the Veteran underwent a VA audiological examination in May 2007.  He complained of difficulty hearing and understanding conversations caused by exposure to excessive noise from weapons fire in service where he was classified as an infantryman.  He told the examiner that he used hearing protection in service and in many of his post-service jobs.  Audiogram findings, in pure tone thresholds, in decibels, were as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
10
15
20
LEFT
        25
20
20
15
20

Speech recognition scores on the Maryland CNC Word List were 94 percent for each ear.  Diagnosis was normal hearing pursuant to VA regulations.  (An attached graphical audiogram indicated the Veteran had higher frequency hearing loss beyond the 4000 Hz range which is not independently recognized as hearing loss under VA regulations.)

VA medical records associated with the claims file and dated from December 2006 to March 2010 show no treatment for hearing loss, although there is an audiological examination dated in January 2008.  Audiogram findings, in pure tone thresholds, in decibels, were as follows: 






HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
15
10
15
LEFT
        20
20
20
 5
10

Speech recognition scores on the Maryland CNC Word List were 96 percent in the veteran's right ear and 100 percent in the left ear.  The VA audiologist noted normal hearing in both ears.

Based on the evidence of record, the Board finds that service connection for bilateral hearing loss is not warranted.  Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The regulation at 38 C.F.R. § 3.385 defines hearing loss disability for VA purposes.  Hearing loss is only considered a disability for VA purposes when the threshold level in any of the frequencies 500, 1000, 2000, 3000 and 4000 Hertz (Hz) is 40 decibels or greater; or the thresholds for at least three of these frequencies are 26 decibels or greater; or speech recognition scores are less than 94 percent.  38 C.F.R. § 3.385.  

In order for the Veteran to be granted service connection for hearing loss, there must be evidence of a service-connected disease or injury and a present disability which is attributable to such disease or injury.  While there is evidence of exposure to acoustic trauma during service, as the Board finds the Veteran's lay testimony of exposure to noise in service credible, all of the available post-service medical evidence does not reveal audiometric testing which demonstrates the pertinent level of hearing loss required by regulation to constitute a disability.  The May 2007 and January 2008 VA audiological examinations clearly show that the Veteran does not currently meet the criteria for bilateral hearing loss disability under 38 C.F.R. § 3.385.  In the absence of proof of a present disability there can be no valid claim.  See Brammer, 3 Vet. App. at 225; see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).  Therefore, service connection for bilateral hearing loss is not warranted on either a direct or presumptive basis.

For all the foregoing reasons, the claim for service connection for bilateral hearing loss must be denied.  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of-the-doubt rule as required by law and VA regulations.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.

B.  Depresssion

The Veteran seeks service connection for depression.  He essentially contends that although he was discharged from service for a personality disorder, his currently diagnosed depression arose in service.  

Service personnel records revealed that the Veteran was discharged for a personality disorder after being counseled for several matters, including writing bad checks, an alcohol-related incident, nervous and argumentative behavior, and adjustment behavior after his return from one month's leave.  He was referred to a hospital for a mental evaluation.  None of those clinical records are found within the claims file, although a one-page report of mental status evaluation dated in August 1992 and signed by a psychological technician and a psychiatrist indicated that the Veteran had a personality disorder not otherwise specified and would have longstanding difficulties adapting emotionally to military life.  The report noted that this diagnosis was based on data obtained from a personal interview impression.

Service treatment records, including the September 1992 discharge examination, are negative for any psychological abnormalities.

Post-service, VA treatment records dated in 2008 and 2009 show that the Veteran was consistently diagnosed with a depressive disorder not otherwise specified.  

A March 2008 VA mental health record noted that the Veteran had a history of depression, off and on, since his late teens, but that he had never been treated until recently.  It was noted that he had been discharged from service in 1992 for a personality disorder and that he had a history of suicidal thoughts while in service.  It also was noted that he used to drink heavily and had experimented with cocaine in the distant past.  

An April 2009 VA mental health record noted that the Veteran complained his depression had worsened, apparently aggravated by his domestic situation.  This also coincided with a decrease in one medication.  The examiner also noted that the Veteran had become more reclusive.  

The Veteran underwent a VA mental examination in June 2010.  The VA psychologist, who had reviewed the claims file, noted in her report that the Veteran had married and divorced while on active duty, but had married again in 1994 and now has four children.  She also noted that the Veteran had been charged with driving under the influence by state authorities while on active duty and then almost had an altercation with military police when drinking while stationed in Panama.  It was noted too that his drinking had contributed to his marital problems.  At some point, the Veteran had been prepared to shoot himself, but religious beliefs and his children intervened.  A history including a self-inflicted knife wound also was noted.  He received counseling for depression at his church in 1996, but was never hospitalized.  He began psychiatric treatment at VA in 2008 for depression and low self-esteem.  The examiner noted that the lack of self-esteem had lasted as long as the Veteran could remember.  

On examination, persecutory delusions were noted as well as panic attacks, sleep impairment, and obsessive and ritualistic behavior.  Diagnosis was depressive disorder not otherwise specified.  The VA examiner opined that although the Veteran was abusing alcohol at the time of his discharge from service, depression apparently was also present.  In fact, the VA psychologist noted that the Veteran was now able to drink four ounces of wine nightly and stop, which she thought was not abusive.  After reviewing the claims folder, the remand, and interviewing the Veteran, she concluded that it was at least as likely as not that the Veteran's depression was related to service.  She also found no evidence of depression before military service.  

Based upon a review of all the evidence of record, the Board finds that service connection for depression is warranted in this case.  As noted above, the Veteran currently is diagnosed with depression not otherwise specified in both the June 2010 VA examination and in VA outpatient treatment records that have been associated with the claims file.  Accordingly, the first requirement for service connection is met as the Veteran has been diagnosed with a current disability.

With respect to the second and third requirements for service connection, upon review of the medical evidence and the VA medical opinion of record, the Board finds that the preponderance of the evidence is, at the very least, in equipoise as to whether the Veteran's current depressive disorder is related to his period of active service.  While the Veteran's service treatment records do not indicate whether the Veteran had depression while on active duty, a March 2008 VA mental health record noted that the Veteran had a history of depression since his late teens and that he had a history of suicidal thoughts while in service.  The June 2010 VA examiner also noted that the Veteran felt like he was going crazy if he did not get out of the service in 1992 and that his feelings were not finally alleviated until he obtained effective psychiatric treatment post-service.  The June 2010 VA medical examination and opinion also offer a positive nexus opinion in favor of the Veteran.

The Board notes that clinical records of the Veteran's in-service mental health treatment were not obtained as requested in its March 2010 remand.  The Board had requested that the RO obtain clinical records pertaining to any in-service mental health treatment for a psychiatric or personality disorder.  A review of the claims file discloses that the RO apparently only requested the Veteran's complete service personnel file on remand.  As noted above, that file contains a one-page summary of the Veteran's 1992 mental health evaluation, but there are no clinical records attached.  Under Stegall v. West, 11 Vet. App. 268 (1998), the Court held that a remand by the Board confers on the veteran or other claimant, as a matter of law, the right to compliance with the remand order.  


As the VA examiner has implicitly accepted the Veteran's in-service psychiatric complaints as establishing the basis for his later diagnosed depression, and the March 2008 VA medical record noted that the Veteran had a history of depression since at least his late teen years with a history of suicidal thoughts while in service, the Board could find that there is sufficient evidence in this case of in-service incurrence of a psychiatric disease as well as medical evidence of a nexus between the claimed in-service disease and his current depression.  This would satisfy both the second and third requirements for service connection.

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt is meant one that exists because of an approximate balance of positive and negative evidence, which satisfactorily proves or disproves the claim.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  38 C.F.R. § 3.102; see also 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at  53-56.

In this case, the Board finds that the evidence found within the claims file is, at the very least, in equipoise as to the question of whether the Veteran's depression is related to service.  There can be no doubt that further efforts could be undertaken to locate the Veteran's in-service clinical mental health treatment records and additional medical inquiries could be pursued with a view towards resolving whether service connection is warranted in this case.

However, granting the Veteran the benefit, the Board finds that under the circumstances of this case, the March 2008 VA mental health consultation and the June 2010 VA mental examination and medical opinion are sufficient to provide evidence of in-service incurrence as well as proof of a nexus, or relationship, between the Veteran's currently diagnosed depression and his period of military service.  Resolving all doubt in the Veteran's favor, the Board further finds that the second and third requirements for service connection for depression are met in this case.

In view of the above, and in affording the Veteran the benefit of the doubt as the law requires, the Board finds that service connection is warranted for the Veteran's depression disability.  As the Board finds that the Veteran has provided evidence of all three elements required for a grant of service connection for his claim, the claim for service connection for depression is granted.

C.  Left Knee

The Veteran seeks service connection for a left knee disorder.  He contends that he injured his knee during maneuvers when his knee hit a rock.  During his hearing, the Veteran also testified that he began having problems with his knee during his first year of active duty because of all the jogging his unit had to undertake for Expert Infantry Badge training (see transcript at p. 5).

Service treatment records show that the Veteran complained of pain in his left leg in June 1990.  Service treatment records indicated that the Veteran first had failed to show for an appointment related to a complaint of left leg pain, then two days later he was treated for a sharp pain in his calf muscle.  Follow-up continued through June with the Veteran indicating that his leg still hurt when he flexed and that pain increased with running.  The Veteran's September 1992 discharge examination revealed no abnormalities of the lower extremities.

Post-service, private medical records from the Warren Clinic in McAlester, Oklahoma dated from 2001 to 2004 show that the Veteran was treated for left knee pain.  He responded to two questionnaires dated in April 2001 and February 2004 in which he did not provide an answer to the question of how he had injured the left knee.  Those choices were "work/athletics/accident."  On neither form did he circle one of the choices, but on the April 2001 form he entered a question mark after the word "accident."  A May 2001 record noted a diagnosis of chondromalacia patella.

Private medical records from the Bone and Joint Clinic in Muskogee, Oklahoma, dated from June 2001 to November 2001 show that the Veteran was treated for left knee patellofemoral pain.  In October 2001, he underwent a left knee arthroscopic lateral release and debridement of degenerative joint disease.  Post-surgical records showed that the Veteran's pain had significantly decreased and that he had full range of motion.  

Private medical records from the Choctaw Indian Clinic in McAlester, Oklahoma, dated in October 2006 show treatment for a jogger's knee, or chronic knee ligament laxity.
A December 2006 medical record from the Choctaw Nation Hospital noted that the Veteran had a long history of left knee pain mostly associated with running and he had a persistent swollen knee.  X-ray studies showed very mild degenerative changes.  

A November 2007 VA medical record noted the Veteran's past medical history of a "jogger's" left knee for the past six years.  

A November 2008 VA X-ray study of the left knee showed advanced osteoarthritis far greater than warranted by the Veteran's age.  Injections and non-weight bearing exercises were recommended to control the pain.  

An April 2009 VA medical record noted that the Veteran complained of left knee pain and had medial compartment disease and that he had allowed the medial joint to collapse.  His medication was changed and a magnetic resonance imaging (MRI) scan was ordered.  

A May 2009 VA medical record noted that the MRI scan of the left knee indicated degenerative joint disease with some spurs.  Chondromalacia also was indicated in which the cartilages were worn down in the medial joint compartment, lateral joint compartment, and the patellofemoral joint compartment.  An actual tear of the meniscus was not noted.  

A subsequent May 2009 VA orthopedic consultation noted the Veteran's two-decade history of left knee pain.  He told the examiner that he initially started to have left knee pain in 1989 while in service.  While on maneuvers, he fell and struck his left patella on a rock.  He was subsequently treated at sick call with anti-inflammatories.  He also said that he did quad strengthening for the treatment of chondromalacia, but continued to have pain.  After discharge, the Veteran treated himself with over-the-counter Ibuprofen, but said that he continued to have anterior knee pain and periodic swelling within the knee.  He was seen at a private orthopedic facility that provided cortisone injections, anti-inflammatories, and continued quad strengthening.  He said that he eventually had a left knee arthroscopy with a lateral release in approximately 1998.  He said that he did not do well after this procedure and actually felt a little bit worse.  Instead of having just patellar pain, he had more lateral knee pain and more swelling.  He continued treatment with purchasing neoprene sleeves on his own and recently returned doing quad strengthening.  It was noted that he had popping and swelling of the knee and was concerned.  

On examination, a considerable amount of crepitus was noted with patellar manipulation.  X-ray studies were within normal limits.  Assessment was a possible meniscal tear of the medial meniscus and chondromalacia patella as well as tricompartmental chondromalacia per a MRI scan.  The MRI scan also indicated degenerative joint disease with some spurs and chondromalacia.  A further arthroscopy was recommended.

An August 2009 VA medical record noted arthroscopic surgery on the left knee and the history from the May 2009 medical record.  Post-surgery prognosis for the future of the knee was extremely guarded.  The surgeon expected total knee arthroplasty in the future, although he hoped that could be delayed for several years because of the Veteran's youth.  A subsequent August 2009 post-surgical VA medical record noted the Veteran's very extensive osteoarthritis and the fact that the Veteran had removed his sutures on his own.

The Veteran underwent a VA orthopedic examination in June 2010.  He told the VA examiner that he injured his left knee in service in July 1988 when he hit his left leg and kneecap on a rock.  He said that he went to sick call and was given Ibuprofen for pain.  He said that ever since he had problems with his left knee.  He also noted an arthroscopic surgery with lateral release in 1999 and arthroscropic repair of torn meniscus in 2009.  On examination, there was no swelling, edema, or effusion and no tenderness, weakness, instability or guarding were noted.  X-ray studies of the left knee revealed degenerative joint disease of the left knee joint.  Diagnosis was arthroscopic meniscectomy of left knee with mild degenerative changes.  The VA examiner opined that the Veteran's current left knee condition was not likely related to military service because there was no evidence, besides the Veteran's testimony, of specific trauma or injury to the left knee in service and the discharge examination was negative for any left knee disability. 

Based upon the evidence of record, the Board finds that the preponderance of the evidence is against the Veteran's claim that any current left knee disorder was incurred as a result of any established event, injury, or disease during active service.  The Board notes that there is no medical evidence of a chronic left knee problem during service, only that the Veteran complained of, and was treated for, left leg pain in June 1990.  According to VA treatment records and the June 2010 VA examination, the Veteran has maintained that he hit his knee on a rock during maneuvers.  The Veteran is competent to provide such lay evidence of symptoms and events, but the Board finds that this lay evidence simply is not credible in light of the contemporary service treatment records which show that he complained in service of left leg and lower back pain.  An injury or treatment for either knee is never noted in any service medical record.  When he was examined for separation from service, there was no notation of any left knee abnormality.  

Medical records associated with the claims file do not show a diagnosis of degenerative joint disease of the left knee until October 2001, or nearly nine years after discharge from service.  The Board notes that the Veteran has indicated that he had knee surgery in 1994, or within two years of discharge, but he has never provided copies of those records or granted written permission for VA to attempt to secure them.  The Board notes that the passage of significant time between discharge from active service and the medical documentation of a claimed disability is a factor that tends to weigh against a claim for service connection.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  In view of the service discharge findings of a normal left knee, and the lengthy period following service without a showing of a left knee disability, there is no evidence of continuity of symptomatology, and this weighs against the Veteran's claim as well.

Moreover, the Veteran has not provided any competent medical evidence to demonstrate that any current left knee disorder was caused by or was a result of his period of service.  The June 2010 VA examiner's opinion is persuasive that the Veteran's degenerative joint disease of the left knee is not related to active duty because the examiner had the benefit of reviewing the entire claims file and interviewing and examining the Veteran.  Without medical evidence of a nexus between a claimed disease or injury incurred in service and the present disease or injury, service connection cannot be granted.  Hickson, 12 Vet. App. at 253.

In addition, presumptive service connection is not warranted for this claim for service connection for a left knee disorder because there is no evidence in the record that any degenerative changes to the left knee developed within one year of the Veteran's separation from active duty in 1992.  See 38 C.F.R. §§ 3.307, 3.309.

Given the absence of competent evidence in support of the Veteran's claim, for the Board to conclude that the Veteran has a left knee disorder that was incurred as a result of his period of active service would be speculation, and the law provides that service connection may not be based on a resort to speculation or remote possibility.  38 C.F.R. § 3.102; Obert v. Brown, 5 Vet. App. 30, 33 (1993).

For all the foregoing reasons, the claim for service connection for a left knee disorder must be denied.  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of-the-doubt rule as required by law and VA regulations.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.

D.  Left Hip

The Veteran seeks service connection for a left hip disorder.  He contends that he injured his left hip in service and that it is also secondary to his left knee disorder.

Service treatment records are negative for any references to complaints of, or treatments for, the Veteran's left hip.  His September 1992 discharge examination revealed no abnormalities of the lower extremities.
Post-service, an April 2009 VA medical record noted that the Veteran said that he had a long history of left hip pain, which originated in the military when he twisted his back and hip.

According to another April 2009 VA medical record, the Veteran complained of left hip pain, which he rated a 6 on a scale of 1 to 10.  He said that nothing made it better or worse.  

The Veteran underwent a VA orthopedic examination in June 2010.  He told the examiner that he never injured his left hip in service or after discharge, but due to his left knee condition he had been having problems with the left hip since 1988, while in service, and this was getting worse.  On examination, no tenderness or pain during movements were noted.  X-ray studies of the left hip revealed minimal degenerative joint disease of the left hip joint.  The VA examiner opined that the Veteran's current left hip disorder was not likely related to military service because there was no evidence of any specific trauma or injury to the left hip while in service and the discharge examination was negative for any left hip disability. 

Based upon the evidence of record, the Board finds that the preponderance of the evidence is against the Veteran's claim that any current left hip disorder was incurred as a result of any established event, injury, or disease during active service.  The Board notes that there is no medical evidence of a chronic left hip problem during service, and the Veteran conceded as much to the VA examiner.  When he was examined for separation from service, there was no notation of any left hip abnormality.  Medical records associated with the claims file do not show a diagnosis of degenerative joint disease of the left hip until the June 2010 VA examination, or more than 17 years after discharge from service.  The Board notes that the passage of significant time between discharge from active service and the medical documentation of a claimed disability is a factor that tends to weigh against a claim for service connection.  See Maxson, 230 F.3d at 1333.  In view of the service discharge findings of a normal left hip, and the lengthy period following service without a showing of a left hip disability, there is no evidence of continuity of symptomatology, and this weighs against the Veteran's claim as well.

Moreover, the Veteran has not provided any competent medical evidence to demonstrate that any current left hip disorder was caused by or was a result of his period of service.  The June 2010 VA examiner's opinion is persuasive that the Veteran's degenerative joint disease of the left hip is not related to active duty because the examiner had the benefit of reviewing the entire claims file and interviewing and examining the Veteran.  Without medical evidence of a nexus between a claimed disease or injury incurred in service and the present disease or injury, service connection cannot be granted.  Hickson, 12 Vet. App. at 253.

In addition, presumptive service connection is not warranted for this claim for service connection for a left hip disorder because there is no evidence in the record that any degenerative changes to the left hip developed within one year of the Veteran's separation from active duty in 1992.  See 38 C.F.R. §§ 3.307, 3.309.

The Board also notes that secondary service connection is not warranted for this claim as the Board has decided against a grant of service connection for a left knee disorder (see discussion above), and the Veteran may not be awarded secondary service connection based on a disorder that is not already service-connected.  See 38 C.F.R. § 3.310.  Therefore, the Veteran's claim for service connection for a left hip disorder, to include as secondary to a left knee disorder, must be denied.

For all the foregoing reasons, the claim for service connection for a left hip disorder must be denied.  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of-the-doubt rule as required by law and VA regulations.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.

E.  Lower Back

The Veteran seeks service connection for a lower back disorder.  He contends that he injured his back while in service and that this disorder is also secondary to a left knee disorder.


Service treatment records show that in August 1989 the Veteran was seen for two-week-long low back pain after he had fallen on the pavement.  The examiner noted that the Veteran had full range of motion.  Five days later, another record noted that this was a twisting type lower back injury and that there was tenderness over the L4-5 level region.  Heat was applied, the Veteran was placed on profile for four days, and medication was prescribed.  The Veteran was diagnosed with lumbar strain.  The Veteran's September 1992 discharge examination revealed no abnormalities of the spine.

Post-service, an October 2008 VA medical record noted an evaluation for back pain with the Veteran reporting that he had an injury in service with a torsion injury thought to be muscular.  

A November 2008 VA X-ray study of the lower back revealed no joint disease.

An April 2009 VA medical record noted that the Veteran said that he had a long history of chronic low left back pain, which he claimed was getting worse.  He reported taking Piroxicam on a routine basis, but this was not helping much anymore.  He claimed that the back pain originated in the military when he twisted his back and hip.

According to another April 2009 VA medical record, the Veteran complained of lower back pain, more to the left side, which he rated a 6 on a scale of 1 to 10.  He said that nothing made it better or worse.  

The Veteran underwent a VA spine examination in June 2010.  The Veteran told the examiner that in October 1989 he had a twisting type injury to his back when he picked up a 50-caliber weapon.  During that same weekend, he also twisted his back while playing Frisbee.  He also said that because of the pain he went to sick call about three times and was treated with pain medications.  He told the examiner that his lower back still hurt and that it was aggravated by his left knee condition.  X-ray studies of the lower back were normal.  

Based upon the evidence of record, the Board finds that service connection is not warranted for the Veteran's claim for a lower back disorder, to include as secondary to a left knee disorder.  The Board notes that pain, alone, without evidence of an underlying pathology, does not constitute competent evidence of a disability for VA purposes.  See Sanchez- Benitez v. West, 13 Vet. App. 282, 285 (1999) ("pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted"), dismissed in part and vacated in part on other grounds, Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001).

The Court has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer, 3 Vet. App. at 225 (1992); see also Rabideau, 2 Vet. App. at 143-44.  As there is no evidence of any current back disability, direct, presumptive and secondary service connection cannot be granted as the Veteran does not manifest a current disability.  See 38 C.F.R. §§ 3.303, 3.310(a); Hickson, 12 Vet. App. at 253; Libertine, 9 Vet. App. at 522-23.

Therefore, the preponderance of the evidence is against this claim on either a direct, presumptive, or secondary basis.  Because the preponderance of the evidence is against the claim, the benefit of the doubt rule does not apply.  38 U.S.C.A. § 5107(b); see Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for depression is granted, subject to the laws and regulations governing the award of monetary benefits.  

Service connection for a left knee disorder is denied.

Service connection for a left hip disorder, to include as secondary to a left knee disorder, is denied.

Service connection for a lower back disorder, to include as secondary to a left knee disorder, is denied.



____________________________________________
K. A. KENNERLY
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


